Case 8:19-mj-00063-GLS Document 1-1 Filed 02/14/19 Page 1 of

TPW; UsAo 2019R00010 iris

     

IN THE UNITED STATES DISTRIC'I"flgéll$'l`4 mug
1 . iiUl `

 

 

UNITED sTATEs oF AMERICA : " (\/©
v. * CASE No. §L$~ /q‘ 55
`k
CHRISTOPHER PAUL HAssoN, * FILED UNDER sEAL
' *k
Defendant *
kit*:*k**

AFFIDAVIT IN SUPPORT .OF CRIMINAL COMPLAINT AND ARREST WARRANT

Your affiant, Alexandria Marie Thoman, l Special Agent With the Federal Bureau of

Investigation, being duly sWom, deposes and states as follows:
Introduction and Background

l. I am a Special Agent With the Federal Bureau of Investigation (“FBI”). As such I
am a “federal law enforcement officer” Within the meaning of Federal Rule of Criminal Procedure
4l(a)(2)(C), that is, a government agent engaged in enforcing the criminal laWs. I have been a
Special Agent With the FBI for approximately two years, prior to Which I spent approximately four
years in the Bureau of Counterterrorism at the U.S. Department of State. During my tenure With
the FBI and the State Department, l have investigated and participated in the investigations of
numerous international and domestic terrorism violations and, among other things, have conducted
or participated in surveillances, debriefings of informants, reviews of taped conversations and
records, and the executions of search and tracking Warrants.

2. I submit this Affidavit in support of a criminal complaint and arrest Warrant. Based
on the facts in this affidavit, I respectfully submit that there is probable cause to believe that

CHRISTOPHER PAUL HASSON (“HASSON”) has committed violations of 18 U.S.C.

 

  
  

 

Case 8:19-mj-00063-GLS Document 1-1 Filed 02/14/19 Page 2 of 9

§ 922(g)(3) (possession of firearm and ammunition by unlawful user or addict of any controlled
substance) and 21 U.S.C. § 844 (simple possession of Tramadol, a Schedule IV controlled
substance) (“TARGET VIOLATIONS”).

3. This Affidavit is based upon my participation in the investigation, my examination
of reports and records, and my conversations with other law enforcement agents and other
individuals Because this Affidavit is being submitted for the limited purpose of obtaining a
criminal complaint and arrest warrant, it does not include all the facts that l have learned during
the course of this investigation. Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in substance and in part, except where
otherwise indicated In making this application, I am relying only on the facts stated herein.

4. Information in this Affidavit resulting from surveillance does not always set forth
my personal observations, but rather at times reflects information from video surveillance, as well
as information provided to me by other law enforcement agents who observed the events described
. and to whom I have spoken or whose reports l have read.

Information Regarding the Target Email Facilities

5. Records provided by AT&T show that HASSON has been the subscriber for
TARGET EMAIL-l since August 4, 2008. Also, HASSON listed TARGET EMAIL-l as his
“home e-mail address” on an SF-86 federal government form that HASSON completed on or
about February 5, 2016.

6. Records provided by Google show that HASSON has been the subscriber for
TARGET EMAIL-Z since February 13, 2016.

7. TARGET EMAIL-3 is an email account used by HASSON’s narcotics supplier.

8. As part of this investigation, law enforcement agents have obtained federal search

 

 

Case 8:19-mj-00063-GLS Document 1-1 Filed 02/14/19 Page 3 of 9

 

warrants for TARGET EMAIL-l, TARGETl EMAIL-Z, and TARGET EMAIL-3. Certain
information from those warrants is included in this affidavit
F acts Establishing Probable Cause

9. HASSON is a Lieutenant in the United States Coast Guard, and currently assigned
to the United States Coast Guard Headquarters, Washington, D.C.

10. HASSON currently lives at a residence in Silver Spring, Maryland. Based on a
review of information contained in HASSON’s Coast Guard email account, HASSON began his
lease at his Silver Spring residence on June 1, 2016.

Possession of Firearms

11. As described below, HASSON has possessed firearms since at least late 2017.

12. According to records obtained from the holder of a Federal Firearms License
(“FFL”), HASSON purchased a Springfield 1911 45ACP pistol for $899.99 from a business in
Cedar Bluff, Virginia, on October 1, 2017. lii emails obtained from a search of TARGET
EMAlL-l dated March 25, 2018, HASSON admits that he owns a Springfield 1911, stating: “1
have a Springfield range officer elite compact 1911 45 cal with 4 mags, holster etc. It Was lk new
6 months old.” Attached to the email is a photograph with a firearm and four magazines In the
emails, HASSON is attempting to trade the firearm for what appear to be two other firearms.

13. In addition, in the records obtained for TARGET EMAIL-Z, agents identified
photos uploaded to TARGET EMAIL-2 on or about the following dates and which show the
following: (a) a handgun, taken on or about November 13, 2017, and uploaded on or about
December 1, 2017; (b) two long guns resting on a couch, taken on or about November 29, 2017,
and uploaded on or about December 1 1, 2017; (c) a handgun and four magazines, taken on or about

March 16, 2018 (which appears to be the same photo as the one referenced above from

 

 

Case 8:19-mj-00063-GLS Document 1-1 Filed 02/14/19 Page 4 of 9

TARGET EMAIL- 1 ); and (d) a photograph of HASSON’s driver’s license, taken on or about May
17, 2018. The carpet in the photos with the handgun and four magazines appears to be the same
type of carpet from known pictures of the interior of HASSON’s apartment in Silver Spring,
Maryland. And the wallboard in the photo_of the long guns also appears to be the same type of
wallboard from known pictures of the interior of HASSON’s apartment in Silver Spring,
Maryland. Furthermore, according to Gmail records, each photo was uploaded from lnternet
Protocol (“IP”) address 96.255.198.78. Records obtained from Verizon show that this IP address,
from at least July 24, 2017, through May 20, 2018 (covering more than the entire timeframe during
which the photos were uploaded) was assigned to a Verizon account located at the address of
HASSON’s residence in Silver Spring, Maryland. The Verizon account is in the name of an
individual whom 1 know rents the property to HASSON, based on monthly rental checks l have
seen, as well as emails in which the individual seeks joint utility payments from HASSON.

14. The fact that HASSON owns at least one long gun is corroborated by an admission
HASSON made in certain emails obtained from TARGET EMAIL~l. For example, in an email
dated February 11, 2018, HASSON states: “1 have a b14 hmr in 308 great gun. I am looking at
getting ridge in 7mm will rem 700 long action stocks with the ridge in 7mm? Thanks.” Based on
my training and experience, and knowledge of this investigation, l know that a .308 rifle is a
common type of rifle. As well, on February 15, 2018, based on records obtained from a business
in Florida, HASSON purchased seven boxes of .308 ammunition for $128.11. The ammunition
was shipped by FedEx to HASSON’s residence in Silver Spring, Maryland.

15. HASSON also appears to have possessed a firearm prior to the October 1, 2017
purchase identified above and through at least late 2018. According to an email obtained from

TARGET EMAIL-l, on May 29, 2017, HASSON signed up for the June 24, 2017, AAFG IDPA

 

 

 

Case 8:19-mj-00063-GLS Document 1-1 Filed 02/14/19 Page 5 of 9

Action Pistol Safety and Observation Class. Based on an open source search, l believe that AAFG
is Anne Arundel Fish and Game Association, which identifies itself as “A Shooting Sports Club.”
According to financial records obtained by subpoena, HASSON made purchases at “NRA
RANGE” in Fairfax, Virginia, on December 27, 2017, and August 20, 2018. Based on my training
and experience, and my knowledge of this investigation, I believe that “NRA RANGE” is a
reference to the shooting range at the National Rifle Association headquarters in Virginia.

Tramadol Purchases

16. Since at least October 2016, HASSON has purchased Tramadol from an individual
likely located in Mexico, though the final shipments appear to be sent from locations in Califomia
to addresses designated by HASSON (all but one of which was his home addresses in Maryland
and North Carolina). Using TARGET EMAIL~l, as well as a Proton Mail address,l HASSON
placed orders by sending emails to his supplier at TARGET EMAIL-3, specifically requesting that
quantities of Tramadol (a Schedule IV controlled substance) be shipped for overnight delivery.
Certain emails from TARGET EMAIL-3 (including one on March 27,2018) explicitly referenced
the offering for sale of Tramadol (“Tramadol 100mg 100 tabs 3150 Citra Brand”), as well as many
other controlled narcotics, including Xanax, Suboxone, Oxycodone, Vicodin, Percoset, Dilaudid,
Adderall, Morphine, and Ritalin.

17. The chart below summarizes records from prior email search warrants for TARGET
EMAIL-l and TARGET EMAIL-3, and information obtained by subpoenas to UPS, FedEx,
MoneyGram, and Western Union. Though HASSON placed the orders by email to the user of
TARGET EMAIL-3, the user of that email address directed HASSON to send payment to a

different receiver for each shipment. lndeed, according to the user of TARGET EMAIL-3, the

 

l 1 know that Proton Mail is a Swiss-based encrypted email provider that advertises itself as “the
world’s largest secure email service.”

 

 

 

Case 8:19-mj-00063-GLS Document 1-1 Filed 02/14/19 Page 6 of 9

receiver changes each day. Moreover, when the name is known, the person sending the narcotics
to HASSON used a different name than the money recipients. Based on my training and
experience, and my knowledge of this investigation, I believe this is evidence that the purchases
are illegal, as there would be no legitimate reason to pay a lawful vendor by sending payments out
of the country, by a money remitting service, to a different individual each day, and then have the

Schedule IV narcotics sent by overnight delivery using the name of still another individual.

   

lj;le Uf;:iel ` Paynieli( Re~cipiun! Delively . ,. . .
~ T ` N ~ 1 ` ~ t Add §§
placed l Urdcl Paymc~m Mwhod Laca"on Se"m;e lacking unier Fiu.lplent iclpien le

   
     

Honey[-`nlm Tiiuana,
mo T'*"'°‘*°' ’215 054551359 union

Shalelnoney Tiiuana,
l18867481622 Medco
Shavemoney 'l'liuana,
¢mTTWT{ H¢ulco

10#14|2016 UPS 1zv 6`$060201421422 HASSON North Camlina Resldenoe

 

12121!2016 100 Tlamadol 8185 UPS 121616060141330456 HASSON North Calolina R¢sid¢nce

 

2"3|2011 m Tlamadol 8215 UPS 1zv1348`l`0183354582 HASSON North Cl¢olnl Fl¢sideno¢

 

 

 

 

 

 

 

 

 

 

 

 

4:2:201? ZSoTT':;‘:;l' cass ':;§‘53'1;: T,;i.“;“c:' ups 1;‘;3;:::;12;:;50:;' mason nmb emma nesman
1113:2011 300 Tramadol sszo mag L'i:';:: mason Ha¢,iand nes\d¢me
snaczow 300 hamm sszo ':m‘;"° :'*;‘.i";: mason Maryland msid¢m.
1014:2011 _ 300 T¢amad»l esso ':.:'4`;;§;;'.',' T,"‘::‘°: FedEx 7834?43344?4 msson Maryland nuzd¢m=¢
1123:2010 300 T¢.mdol sszo '::_',';§g_;;: T,"'::i‘;: ups uah»aziaos¢:~mzis msson remind nuiden¢¢
3125:2018 300 T¢.m.dol 0530 ':§:’5$.',;'1" T';i:;';:' ups 1¢6¢0»451331433212 mason m¢,l.na n¢sidm=¢

smzois 300 named esso ’.";:2’:'.,3;;;' :*:;"c: ups msomarsmsm mason Maryland nesld¢m¢
sizarzoia 300 named esso m'.}’§;s"; L"::‘;: ups munssass?mz mason Maryland nuid.m¢
am:zoia 300 mmdol sszo *‘;0°;'_;'6%:;1'; L"'.';‘;: F¢d£. 102330404644 msson hanna nesad¢me

101912018 300 Tmndol tszo "”‘°"' ""'°" T"“‘"" hasn 783186750403 msson mm Poim, lussi”ippi. Ho¢¢l

1001-042-1520 nance
,:;:‘_:.L','o':;:':s L"::i‘;:‘ FedEx 104150105470 msson rowland nesid¢me
Western Union Tiiuana,
¢433-323-4161 umw
Wesan l.hion Tiiuana,
usa-zea-aom mm

 

11!3012018 300 Tramadol 8520

 

1|8!2013 300 Tlamadol 3520 FedEx 78408277048? HASSON Maryland Resldence

 

 

 

 

 

 

 

2f5!2018 300 Tramadol $$20 FedEx 785346724130 HASSON Maryland Residence

 

 

 

 

 

18. Another indication that the user of TARGET EMAIL-3 is illegally selling narcotics
(and that, in tum, HASSON is illegally purchasing narcotics) is a “disclaimer” sometimes included
in emails from TARGET EMAIL-3. rIn the disclaimer, the user of TARGET EMAIL-3 states,
among other things: “*We are not responsible for lost,late,and/or damaged packages*. . . . Safety
is number one. We want to continue to service you which is why We enforce security measures.

We cannot offer refunds at this time due to the nature of our business. We cannot accept orders

under 400$.”

 

 

 

Case 8:19-mj-00063-GLS Document 1-1 Filed 02/14/19 Page 7 of 9

19. Other evidence suggests that HASSON is a user, rather than a distributor, of the
Tramadol he purchases f`rom the user of TARGET EMAIL-3. According to Navy Federal Credit
Union records, HASSON made two purchases from “ALTERNATIVE LIFESTYLE”: a Sl42.76
purchase on July 24, 2018, and a $97.40 purchase on August 2, 2018. According to emails
obtained from TARGET EMAIL-l, the July 24, 2018, purchase was for “Synthetic Urine,”
“Golden Flask Synthetic Urine,” and “The Clean Kit;” and the August 2, 2018, purchase was for
“Golden Flask Synthetic Urine” and “The Clean Kit.” A search of the Altemative Lifestyle
website (www.whizzinatortouch.com) shows that a Golden Flask is a flask filled with four ounces `
of synthetic urine, as well as a heating pad, presumably to bring the synthetic urine up to body
temperature On the Altemative Lifestyle website, The Clean Kit is described as follows: “The
Clean Kit is the first empty refillable kit from ALS. This kit comes with everything you need to
discreetly [sic] hide any type of fluids lt comes with an empty vinyl medical grade bag attached
to a cotton elastic belt. lt has an easy to read temperature stiip, a refill port and a hose with two
clips attached You will also receive a medical grade syringe, 2 organic heat pads and a set of
instructions You can choose to put any type of fluid in the bag, just be sure to clean it out after
every use.”

20. In my training and experience, 1 know that users of illegal narcotics sometimes
attempt to “beat” urinalysis tests by using synthetic urine. Based on the above information, it
appears that a user of illegal narcotics could use The Clean Kit in tandem With the Golden Flask
and synthetic urine to attempt to avoid a positive urinalysis test. I also know, from information
received from the Coast Guard, that as a result of his position, HASSON is subject to random

urinalysis tests For example, HASSON had a urinalysis test in January 2018, which returned

negative for the presence of the types of narcotics for which the test searched

 

 

 

Case 8:19-mj-00063-GLS Document 1-1 Filed 02/14/19 Page 8 of 9

21. Further evidence that HASSON is a user of the Tramadol is that, in October 2018,
HASSON asked the user of TARGET EMAIL-3 to ship 300 Tramadol to a hotel in Mississippi,
where HASSON was working at the time. According to emails obtained from TARGET>
EMAlL-l, as well as USAA Federal Savings Bank records, HASSON stayed for approximately
one month from September 17, 2017, through October 27, 2017, at the particular hotel in Moss
Point, Mississippi, to which the Tramadol was shipped

22. On February 12, 2019, pursuant to a search warrant signed by a military judge, law
enforcement agents searched HASSON’s desk at work in Washington, D.C. During the search,
agents found a bottle labeled “Fish Flox (Ciprofloxacin),” in which agents observed dozens of
small pink pills Pursuant to the warrant, agents seized two of the pink pills, which then were
submitted to laboratory analysis According to the lab results, the pink pills returned positive as
Tramadol. In addition, during the search of HASSON’s desk, agents observed what appears to be
some of the material mentioned above that HASSON purchased from Altemative Lifestyles.

23. On February 13, 2019, using video surveillance, law enforcement agents observed
HASSON remove the “Fish Flox” bottle from his desk drawer, from which he removed several

pills that he then cut with a knife. HASSON then orally ingested one of the cut pills

 

 

 

Case 8:19-mj-00063-GLS Document 1-1 Filed 02/14/19 Page 9 of 9

Conclusion

24. Based on the foregoing, I respectfully submit that HASSON has committed the

TARGET VIOLATIONS and therefore request the issuance of a criminal complaint and arrest

Alexandria M. Thoman
Special Agent
Federal Bureau of Investigation

warrant

Swom to before me this/l day of Febru

   
 

/t

Honorable Gina L. Simms
United States Magistrate Judge
Distiict of Maryland

 

 

